United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chino, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-151
Issued: March 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 22, 2007 appellant filed a timely appeal of the August 6, 2007 merit decision
of the Office of Workers’ Compensation Programs, which affirmed the termination of her
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the claim.1
ISSUE
The issue is whether the Office properly terminated appellant’s compensation for
refusing an offer of suitable work.

1

The record on appeal includes evidence submitted after the Office issued the August 6, 2007 decision. The
Board may not consider evidence that was not before the Office at the time it rendered its final decision. 20 C.F.R.
§ 501.2 (2008).

FACTUAL HISTORY
Appellant, a 60-year-old distribution clerk, was struck by a bulk mail container at work
on July 1, 1998. The Office initially accepted her claim for left shoulder contusion and trapezius
strain. The claim was later expanded to include thoracic outlet syndrome (TOS). The Office
also approved a March 28, 2003 left first rib resection, performed by Dr. Karim Abdollahi, a
Board-certified orthopedic surgeon. Appellant received appropriate wage-loss compensation
beginning March 31, 2003.2
Following surgery she developed complex regional pain
syndrome/reflex sympathetic dystrophy (CRPS/RSD).
On September 16, 2004 the employing establishment offered appellant a full-time,
limited-duty assignment as a modified distribution clerk. Appellant was expected to sort and
distribute mail into a “‘HOT CASE’” or distribution case. She was also expected to sort nixie
mail, sort and case box mail and sort carrier mail. The position description stated that appellant
would not be expected to lift anything heavy with her right arm. Appellant’s other duties
included working in the registry processing accountable mail. She was not required to use her
left upper extremity to perform any overhead work or any heavy pushing, pulling or carrying.
The job offer also indicated that casing mail could be accomplished with either extremity.
Whenever, any overhead reaching was required, appellant was instructed to use her right upper
extremity. The September 16, 2004 modified distribution clerk position was reportedly based on
the July 23, 2004 opinion of Dr. Paul Bouz, a Board-certified orthopedic surgeon and impartial
medical examiner.3
At the time of her July 23, 2004 examination, appellant’s chief complaints were left-sided
neck pain, left shoulder pain, left upper extremity pain and a tingling sensation in the left hand.
Dr. Bouz diagnosed musculoligamentous strain of the cervical spine and status post first rib
resection as a result of TOS.4 He explained that appellant’s left upper extremity pain might be
due to stiffness in the shoulder, which she exhibited on physical examination. Dr. Bouz also
noted that there was a slight possibility that appellant had RSD. He recommended another two
months of pain management therapy and a home exercise program. Further, surgical
intervention was not an option. If there was no improvement with pain management therapy,
Dr. Bouz advised that appellant would have to accept her condition and learn to live with it. In
addition to short-term pain management therapy, he recommended occasional pain and antiinflammatory medication.5 Regarding work restrictions, Dr. Bouz noted that he would restrict

2

The Office placed her on the periodic compensation rolls effective September 7, 2003.

3

The Office declared a conflict in medical opinion between appellant’s surgeon, Dr. Abdollahi, and Dr. Bunsri T.
Sophon, a Board-certified orthopedic surgeon and Office referral physician. Whereas Dr. Abdollahi continued to
find appellant totally disabled, Dr. Sophon’s February 24, 2004 report indicated that she could work with
restrictions. He diagnosed cervical strain and left thoracic outlet syndrome, but did not believe appellant had RSD.
Dr. Sophon limited appellant to four hours of reaching and no reaching above shoulder level with the left arm. He
also imposed a 20-pound restriction with respect to pushing, pulling and lifting. On May 9, 2004 Dr. Abdollahi
reviewed Dr. Sophon’s findings and noted his disagreement, particularly with respect to the diagnosis of RSD.
4

According to Dr. Bouz, appellant did not presently have TOS.

5

Appellant’s then current medications included Neurontin, Vicodin and Tramadol.

2

appellant from repetitive overhead work with her left upper extremity and from heavy pushing,
pulling and carrying with the left upper extremity.6
On September 22, 2004 the Office advised appellant that the September 16, 2004
modified distribution clerk position description was considered suitable based on Dr. Bouz’
July 23, 2004 report. Appellant was afforded 30 days to either accept the position or submit a
written explanation for her refusal.
The Office subsequently received a September 21, 2004 report from Dr. Abdollahi, who
reviewed the September 16, 2004 job offer and found that this type of job was “too repetitive”
for appellant to perform. Dr. Abdollahi continued to find appellant temporarily totally disabled.
He recommended another six weeks of physical therapy to increase her left shoulder range of
motion. Dr. Abdollahi also recommended a psychiatric consultation to evaluate and treat
appellant’s depression, which he attributed to her current disability.
On September 27, 2004 appellant rejected the modified distribution clerk job offer. She
explained that she was unable to drive or travel to work due to her chronic pain and the many
medications she took for her condition. Appellant also stated that the offered position exceeded
the physical limitations established by Dr. Abdollahi.
In a November 13, 2004 report, Dr. Abdollahi reviewed Dr. Bouz’ findings and noted his
disagreement, particularly with respect to appellant’s ability to return to work. He also took
issue with Dr. Bouz’ opinion regarding future medical treatment and the need for medication.
Dr. Abdollahi reiterated that appellant had likely developed depression as a result of her RSD
and would require psychiatric care and medications. He also urged the Office to include RSD as
an accepted condition. With respect to the September 16, 2004 job offer, Dr. Abdollahi stated
that the work required far too much use of the left upper extremity and appellant was “almost
certainly likely to aggravate her condition.” He continued to find appellant temporarily totally
disabled.
Dr. Bouz, the impartial medical examiner, provided a supplemental report on
November 19, 2004. He also submitted a work capacity evaluation (Form OWCP-5c). Dr. Bouz
found Dr. Abdollahi’s apparent restriction from using the left upper extremity “too severe.” He
explained that appellant was able to use her left upper extremity to a “limited extent and she
should be able to lift light objects weighing up to five pounds.” Dr. Bouz also expressed
agreement with Dr. Sophon’s February 24, 2004 restrictions, which he characterized as
reasonable. Additionally, he reviewed the September 16, 2004 modified distribution clerk
position description and stated that it contained “reasonable work restrictions,” which appellant
“should be able to perform....” The accompanying work capacity evaluation precluded any
reaching above shoulder and imposed a 20-pound weight restriction regarding pushing, pulling
and lifting with the left arm.
On January 4, 2005 the Office advised appellant that she had not provided any valid
reasons for rejecting the September 16, 2004 job offer. It afforded appellant an additional 15
6

Dr. Bouz did not submit a work capacity evaluation (Form OWCP-5c) identifying specific time limitations or
weight restrictions.

3

days to accept the position and make arrangements to report for duty. Appellant was further
advised that no additional reasons for refusal would be considered and a failure to accept the
position within the allotted timeframe would result in the termination of entitlement to both
schedule award benefits and future wage-loss compensation.
On January 12, 2005 the Office received another report from Dr. Abdollahi dated
December 28, 2004. Dr. Abdollahi diagnosed left TOS and left shoulder and left upper
extremity RSD. He also noted that on December 2, 2004 appellant began seeing a psychologist.
Dr. Abdollahi believed that appellant might benefit from antipsychotic medication to better
control her depression symptoms. He noted that the Elavil she was currently taking at night did
not seem to adequately control her symptoms.
On January 20, 2005 the Office obtained verification from the employing establishment
that appellant had not yet returned to work. That same day it issued a decision terminating
appellant’s entitlement to wage-loss compensation and schedule award benefits.
A few days after issuing its final decision, the Office received a January 17, 2005 letter
from appellant’s representative. He asked that the Office rescind the January 4, 2005 15-day
letter and reconsider its position regarding the suitability of the modified distribution clerk
position. Appellant’s representative noted, among other things, that the Office did not properly
address appellant’s reported travel restrictions. Additionally, he noted that appellant’s
documented medical condition of depression was not considered.
Appellant later submitted additional medical evidence from her psychologist, Cheryl L.
Imes, Ph.D. In a January 19, 2005 report, Dr. Imes diagnosed CRPS/RSD and adjustment
disorder with depression and anxiety. She had been treating appellant since December 2, 2004
for complaints of depression, anhedonia and poor quality of life. Dr. Imes noted that appellant
had regularly attended group psychotherapy sessions.
On January 31, 2005 appellant requested an oral hearing.
Appellant continued to submit monthly progress reports from Dr. Abdollahi, who
routinely diagnosed TOS, left shoulder and left upper extremity RSD and depression.
Dr. Abdollahi also continued to find appellant totally disabled. In a February 13, 2005 report, he
reiterated that the modified distribution clerk position would likely exacerbate appellant’s
condition. Dr. Abdollahi also indicated that it was unsafe for appellant to drive while on
medication. He stated that even if someone drove appellant to work, the shaking and vibrations
associated with traveling increased her left shoulder pain. Appellant’s medication also
reportedly interfered with her ability to function safely in a work environment. In an August 15,
2005 report, Dr. Abdollahi stated that appellant’s multiple medications caused side effects,
which along with her RSD and depression, were just as limiting as her physical condition.
The Office also received additional psychotherapy progress reports and treatment records
from Dr. Imes. In an August 8, 2005 report, Dr. Imes stated that appellant’s depression was
severe and that it significantly impaired her daily life. According to her appellant was unable to
work due to RSD pain, depression and concentration difficulties. Dr. Imes also submitted a
January 19, 2006 work capacity evaluation for psychological conditions (Form OWCP-5a). She

4

indicated that appellant could not work an eight-hour day due to severe pain. Dr. Imes further
noted that appellant’s pain medications cause her to be drowsy. She also indicated that appellant
was severely depressed and her memory and concentration skills were impaired. Dr. Imes
related appellant’s depression to her medical condition, CRPS/RSD. She further explained that
appellant’s depression and pain would interfere with her concentration for mail sorting, reading
and interacting with others. Additionally, appellant’s cognitive processing was slow so it was
unlikely that she could keep up with the work. Lastly, Dr. Imes stated that appellant was not
ready for vocational rehabilitation and she would need to wean off medications in order to
perform any gainful employment.
Appellant’s hearing was held on January 25, 2006. By decision dated March 16, 2006,
the Branch of Hearings & Review affirmed the Office’s January 20, 2005 decision.
On February 25, 2007 appellant again requested reconsideration. In March 2007, the
Office expanded appellant’s claim to include RSD as an accepted condition.
In an August 6, 2007 decision, the Office reviewed the merits of the claim and denied
modification.
LEGAL PRECEDENT
Pursuant to 5 U.S.C. § 8106(c)(2), a partially disabled employee who refuses or neglects
to work after suitable work is offered to, procured by or secured for her is not entitled to
compensation.7 An employee who refuses or neglects to work after suitable work has been
offered or secured for her has the burden to show that this refusal or failure to work was
reasonable or justified.8
Whether an employee has the physical or psychological ability to perform an offered
position is primarily a medical question that must be resolved by the medical evidence.9 In
evaluating the suitability of a particular position, the Office must consider preexisting and
subsequently acquired medical conditions.10
When the Office considers a job to be suitable, it shall advise the employee of its finding
and afford her 30 days to either accept the job or present any reasons to counter the Office’s
finding of suitability.11 If the employee presents such reasons and the Office determines that the
reasons are unacceptable, it will notify the employee of that determination and further inform the
employee that she has 15 days in which to accept the offered work without penalty.12 After
7

See 20 C.F.R. § 10.517 (2008).

8

Id.

9

Gayle Harris, 52 ECAB 319, 321 (2001).

10

Id.; Martha A. McConnell, 50 ECAB 129, 132 (1998).

11

20 C.F.R. § 10.516.

12

Id. However, the 15-day notification need not explain why the Office found the employee’s reasons for refusal
unacceptable.

5

providing the 30-day and 15-day notices, the Office will terminate the employee’s entitlement to
further compensation.13 However, the employee remains entitled to medical benefits.14
ANALYSIS
Appellant has repeatedly argued that the modified distribution clerk position did not
adequately account for her diagnosed depression. The Board finds that the Office did not
properly consider whether appellant’s depression interfered with her ability to perform the duties
of a modified distribution clerk. The Office based its suitability determination on Dr. Bouz’
July 23 and November 19, 2004 reports, which did not include a psychological assessment.
Although Dr. Bouz was apparently unaware of appellant’s depression, the Office was fully aware
of this condition prior to issuing the January 20, 2005 decision terminating compensation. As
early as September 21, 2004, Dr. Abdollahi reported that appellant was suffering from
depression, which he attributed to her RSD. In his December 28, 2004 report, he indicated that
appellant was undergoing psychotherapy and taking Elavil for her depression. The Office
received both reports prior to issuing the January 20, 2005 decision. But it did not pause to
consider whether appellant’s depression would interfere with her ability to perform the duties of
a modified distribution clerk.
When the matter was pending before the Branch of Hearings & Review appellant’s
representative argued, among other things, that the Office should have considered the effects of
appellant’s depression. By the time appellant had her oral hearing in January 2006, the record
included several reports from Dr. Imes attesting to the severity of appellant’s psychological
condition. But noticeably absent from the hearing representative’s March 16, 2006 decision is
any reference to Dr. Imes or the fact that appellant had been diagnosed with depression. The
Office’s latest decision similarly fails to address the apparent effects of appellant’s depression on
her ability to perform the duties of a modified distribution clerk. In evaluating the suitability of a
particular position the Office must consider preexisting and subsequently acquired medical
conditions.15 As appellant’s depression was not properly taken into account, the Board finds that
the Office failed to demonstrate that the modified distribution clerk position was suitable.
Accordingly, the termination of appellant’s wage-loss compensation effective January 20, 2005
is reversed. Her entitlement to wage-loss compensation is reinstated retroactive to the date of
termination.
CONCLUSION
The Board finds that the Office improperly terminated appellant’s wage-loss
compensation.

13

20 C.F.R. § 10.517(b). This includes compensation for lost wages as well as compensation for any permanent
loss of use of a schedule member. Id.; see 5 U.S.C. §§ 8105, 8106 and 8107.
14

20 C.F.R. § 10.517(b).

15

Martha A. McConnell, supra note 10.

6

ORDER
IT IS HEREBY ORDERED THAT the August 6, 2007 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 6, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

